           Case 1:19-cv-11655-IT Document 40 Filed 08/27/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
___________________________________________
                                            )
SECURITIES AND EXCHANGE COMMISSION, )
                                            )
                  Plaintiff,                )
                                            )
       v.                                   )   Case No. 19-cv-11655-IT
                                            )
COMMONWEALTH EQUITY SERVICES, LLC           )
d/b/a COMMONWEALTH FINANCIAL                )
NETWORK,                                    )
                                            )
                  Defendant.                )
___________________________________________ )


  PLAINTIFF’S MOTION TO COMPEL PRODUCTION OF ADVISORY ACCOUNT
       LIST AND DATA EXCLUSIVELY IN POSSESSION OF DEFENDANT

       Pursuant to Federal Rule of Civil Procedure 37 and Local Rule 37.1, the Securties and

Exchange Commission hereby respectfully moves the Court to compel Commonwealth Equity

Services, LLC (“Commonwealth”) to produce documents in response to Request No. 1 of the

Commission’s amened third request for the production of documents. This request seeks a list of

advisory accounts that were open during the relevant time period alleged in the complaint and,

within that list, identifying the Commonwealth PPS advisory programs with which they were

associated and their applicable transaction fee codes.

       For the reasons more fully stated in the accompanying memorandum of law, the

requested list of advisory accounts will enable the Commission to perform an accurate analysis

of the holdings and trading data that will support the Commission’s claims and respond to certain

of Commonwealth’s defenses. Further, the requested list is proportionate to the needs of this

securities enforcement action against an SEC-registered investment advisor holding billions of




                                                 1
            Case 1:19-cv-11655-IT Document 40 Filed 08/27/20 Page 2 of 2



dollars in assets for retail advisory clients and alleging its failure to disclose conflicts of financial

interest generated by the advisor’s receipt of millions of dollars in revenue sharing payments.



                                             Respectfully submitted,

                                             SECURITIES AND EXCHANGE COMMISSION
                                             By its attorneys,


                                             /s/Richard M. Harper II
                                             Alfred A. Day (Mass. Bar No. 654436)
                                             Richard M. Harper II (Mass. Bar No. 634782)
                                             Securities and Exchange Commission
                                             Boston Regional Office
                                             33 Arch Street, 24th Floor
                                             Boston, MA 02110
                                             (617) 573-8900
                                             daya@sec.gov
                                             harperr@sec.gov




Dated: August 27, 2020


               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

        Pursuant to Local Rule 7.1(a)(2), the undersigned states that between July 23 and August
14, 2020 counsel for both parties conferred in good faith by telephone and email but were unable
to resolve the issues presented by this motion.

                                                /s/Richard M. Harper II
                                                Richard M. Harper II


                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                /s/Richard M. Harper II
                                                Richard M. Harper II



                                                    2
